DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI.
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
On page 9, Applicant argues that Tokutake does not disclose “specify an appearance time period of the at least one object detected during the event time period; determine a reproduction time period including both the event time period and the appearance time period of the at least one object; and control displaying the moving image based on the reproduction time period.”
In response, Examiner respectfully disagrees and submits that Tokutake teaches, at least in [0106]-[0110] and Figs. 6-8, that a plurality of appearance time periods of the object are found, e.g. where it is indicated by the TFs, which corresponds to time points where the object is found but an image cannot be displayed. Any of these appearances occurs during a scene (detected event time period). Tokutake also teaches at least a reproduction time period corresponding to the whole progress bar PB is determined, this period includes scenes and periods where the object is found as shown in Figs. 6-8. Finally, reproduction of the moving image is controlled based on this time period as a current playback indicated by a cursor CP (see [0083]) moves along this time length.
As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokutake (US 2011/0249861 A1 – hereinafter Tokutake).
Regarding claim 1, Tokutake discloses a moving image reproduction apparatus, comprising: one or more processors: and a memory for storing programs to be executed by the one or more processors, wherein the programs stored in the memory cause, when executed by the one or more processors, the one or more processors to operate to: detect an event occurring in a moving image ([0032]-[0033] – detecting a scene change); detect at least one object during an event time period when the event occurs ([0023]-[0024] - detecting an object detection during the time period of the event detected); specify an appearance time period of the at least one object detected during the event time period (Figs. 6-8; [0106]-[0110] – an appearance time period of an object is specified, e.g. displayed on the screen as durations during which TF marks are shown); determine a reproduction time period including both the event time period and the appearance time period of the at least one object (Figs. 6-8 – at least a reproduction time period corresponding to the whole progress bar PB); and control displaying the moving image based on the reproduction of time period (Figs. 6-8; [0083] – displaying the moving image based on the time period corresponding to the length of the progress bar PB).
(Fig. 3; [0082]-[0083] – controlling reproduction of a time period from beginning to end).
Regarding claim 3, Tokutake also discloses appearance time periods of a plurality of objects in a case where the plurality of objects is detected in the moving image corresponding to the event time period is specified, and wherein reproduction of a time period of the moving image, the time period from an earliest point in starting points in the appearance time periods of the plurality of objects and a latest point in ending points in the object appearance time periods of the plurality of objects is controlled (Figs. 6-8; [0106]-[0110] - controlling reproduction of time periods during which TFs corresponding to the object are displayed).
Regarding claim 4, Tokutake also discloses a time period during which the at least one object detected in the moving image corresponding to the event time period continuously appears, as the appearance time period is specified (Figs. 6-8; [0106]-[0110] - time periods during which TFs corresponding to the object are specified and displayed).
Regarding claim 5, Tokutake also discloses a time period from an earliest starting point in starting points in a plurality of discontinuous time periods to a latest point in ending points in the plurality of discontinuous time periods, as the object appearance time period in a case where the time period during which the at least one object detected in the moving image recorded during the event time period appears in the moving image includes the plurality of discontinuous time periods is specified (Figs. 6-8; [0106]-[0110] – separate time periods during which TFs corresponding to the object are specified and displayed).
Regarding claim 6, Tokutake also discloses the at least one object detected during the event time period within a search range that is a certain time period preset in the moving image is detected ([0023] – detecting at least one object over a predetermined period), and wherein the time period from the earliest starting point in the starting points in the plurality of discontinuous time periods to the latest point in the ending points in the plurality of discontinuous time periods, as the object appearance time period in the case where the time period during which the at least one object appears within the search range includes the plurality of discontinuous time periods is specified (Figs. 5-8; [0106]-[0110] – separate time periods during which a searched object is found are specified and displayed, earliest starting point is the first TF of the first period, latest point is the last TF of the last period during which the object is found).
Regarding claim 7, Tokutake also discloses the at least one object detected during the event time period within a search range that is set in response to a user's operation and is a certain time period of the moving image is detected, and wherein the time period from the earliest starting point in the starting points in the plurality of discontinuous time periods to the latest point in the ending points in the plurality of discontinuous time periods, as the object appearance time period in the case where the time period during which the at least one object appears within the search range includes the plurality of discontinuous time periods is specified (Figs. 5-8; [0106]-[0110] – separate time periods during which a searched object is found are specified and displayed, earliest starting point is the first TF of the first period, latest point is the last TF of the last period during which the object is found).
Regarding claim 11, Tokutake also discloses the event includes a predetermined sound ([0054] – including speech and collected sound).
Regarding claim 12, Tokutake also discloses the event includes an event detected in the moving image ([0032]-[0033] – a scene change).
Regarding claim 13, Tokutake also disclose the moving image reproduction apparatus according to claim 1 (see claim 1); and a monitoring camera (Fig. 1; [0061] – camera 25).
Claim 14 is rejected for the same reason as discussed in claim 1 above.
Claim 15 is rejected for the same reason as discussed in claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tokutake as applied to claims 1-7 and 11-15 above, and further in view of Watanabe (US 2015/0186375 A1 – hereinafter Watanabe).
Regarding claim 8, see the teachings of Tokutake as discussed in claim 1 above. However, Tokutake does not disclose a reproduction time period candidate of the moving image based on the object appearance time period and determines a 
Watanabe teaches a reproduction time period candidate of a moving image based on an object appearance time period and determines a time period longer than the reproduction time period candidate as a reproduction time period in a case where the reproduction time period candidate is shorter than a predetermined time period, wherein reproduction of the reproduction time period of the moving image is controlled ([0088]-[0089] - shorter and longer time periods for reproduction time period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Watanabe discussed above into the system of Tokutake in order to enables a user to easily reproduce image data intended for viewing (Watanabe: [0018]).
Regarding claim 9, Watanabe also discloses a time period longer than the reproduction time period candidate as the reproduction time period in a case where the reproduction time period candidate is shorter  than the event time period is determined ([0089] -  reproduction time period longer than event).
Regarding claim 10, Watanabe also discloses the event time period as the reproduction time period in the case where the reproduction time period candidate is shorter than the event time period is determined ([0088] - reproduction time period shorter than event).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUNG Q DANG/Primary Examiner, Art Unit 2484